GATE'S, J.
The decedent, Claude L. Shaw, -was found dead adjacent to a highway near AVebster, S. D., August 3, 1918. He was in the employ of the defendant piano company. Claim; was made 'by his dependents for recovery under the Workmen’s Compensation Law (Laws 1917, c. 376.) 'Failing to agree upon an award, the Industrial Commissioner was notified, and a board of arbitration was formed as provided -by law. After hearing and considering the evidence, the board found that decedent lost his life on August 2, 1918, by the overturning of an automobile driven by himself, while he was under the influence of intoxicating liquor, upon a public highway near Webster, S. D., at about midnight, without the fault of any other person, and that he drove off the graded public highway, whereby the automobile was overturned, and his death- occurred immediately thereafter. The board therefore found that there was no liability on the part of defendants for the death of said Claude L. Shaw. Upon review of such decision the above recited finding of the board of arbitration was approved by the Industrial Commissioner, and a further finding was made by him to the effect that decedent was not engaged in transacting the 'business of the defendant piano company at the time of the accident. The Industrial Commissioner therefore determined that there was no liability on the part of defendants. Appeal was taken to the circuit court within and for Day county. Upon the conclusion of the trial the court made findings of fact and conclusions of law favorable to plaintiffs, and entered judgment against defendants for $3,000. From the judgment and an order denying new trial defendants appeal.
[1] If the m'atter before us were to be determined by an answer to the question whether or not the evidence preponderated in favor of the decision of the trial court, we might be inclined to answer that question in the affirmative. But that is not the question before us. The question before the trial court was, and the question before us is, whether there was substantial credible evi*349dence supporting the findings of the Industrial Commissioner. After a careful study of the record we are forced to answer that question in the affirmative. The judgment and order appealed from must therefore be reversed, and the decision of the Industrial 'Commissioner affirmed. Day v. Sioux Falls Fruit Co., 43 S. D. 65, 177 N. W. 816; Vodopich v. Trojan Min. Co., 43 S. D. 540, 180 N. W. 965; Paul v. Com., 288 Ill. 532, 123 N. E. 541; Crosaro v. Com., 38 Cal. App. 758, 177 Pac. 489; Bloomington-Bedford Stone Co. v. Phillips, 65 Ind. App. 189, 116 N. E. 850; Milwaukee C. & G. Co. v. Industrial Com., 160 Wis. 247, 151 N. W. 245; Jackson v. Iowa Tel. Co. (Iowa) 179 N. W. 849; Porter v. Industrial Com. (Wis.) 181 N. W. 317.
[2] It is urged that the statute gives an appellant in the circuit court the right to a trial de novo.
The effect of the promulgation of the rule announced in Day v. Sioux Falls Fruit Co., supra, is to limit the review on appeal to the question whether there was substantial credible evidence supporting the findings of the Industrial Commissioner, thus eliminating a trial by jury in the circuit court. In view of the fact that the remedy under the Workmen’s Compensation Act is not exclusive (Rev. Code 1919, § 9445,) no constitutional right is violated by a denial of jury trial on appeal (Moody v. Found, 208 Ill. 78, 69 N. E. 831; Shaw v. Shaw, 28 S. D. 221, 133 N. W. 292, Ann. Cas. 1914B, 554.)
[3] The last sentence of section 9474, Rev. Code 1919', says:
“No party shall as a matter of right 'be entitled to' a second hearing upon any question of fact.”
Section 9180, Rev. Code 1919, authorizes appeals to the circuit court—
“under rules and regulations, consistent with the laws of this state, adopted and prescribed by the Supreme Court.”
Section 9489, Rev. Code 1919, authorizes appeals to the circuit court and provides:
“Such appeal to be taken and prosecuted as provided in section 9180.”
In view of these Code sections we are of the opinion that this court acted within its prerogative; and within the spirit of the Workmen’s Compensation Daw, in promulgating the rule announced in Day v. Sioux Falls Fruit Co., supra.
*350The judgment and order appealed from are reversed.